

116 HRES 304 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 304IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Green of Tennessee (for himself, Mr. Jordan, Mr. Comer, Mr. Norman, Mr. Higgins of Louisiana, Mr. Cloud, Mr. Grothman, Mr. Meadows, Mr. Gosar, Mr. Steube, Mr. Gibbs, Mr. Hice of Georgia, Mr. Armstrong, and Mr. Roy) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONRaising a question of the privileges of the House.
	
 Whereas Michael Cohen testified under oath as a witness before the House Committee on Oversight and Reform on February 27, 2019;
 Whereas Michael Cohen falsely testified under oath, I have never asked for, nor would I accept, a pardon from President Trump; Whereas in truth and fact, attorney for Michael Cohen, Lanny Davis, admitted on March 6, 2019, that Cohen directed his attorney to explore possibilities of a pardon at one point with Donald J. Trump lawyer Rudy Giuliani as well as other lawyers advising President Trump;
 Whereas in truth and fact, attorney for Michael Cohen, Michael Monico, admitted in a March 12, 2019, letter that Cohen’s testimony was inaccurate;
 Whereas in truth and fact, the ex post representation by Cohen’s attorney does not annul Cohen’s intentionally false and misleading testimony;
 Whereas in truth and fact, Cohen’s testimony under oath was delivered in the context of apologizing for all his criminal activities;
 Whereas in truth and fact, Cohen’s denial of ever seeking a pardon contained no qualifiers about the context of his statement;
 Whereas in truth and fact, Cohen’s denial of ever seeking a pardon, as uttered under oath in his testimony, was absolute and unequivocal;
 Whereas in truth and fact, Cohen testified under oath that he and his lawyers spent hours editing his written statement submitted to the Committee on Oversight and Reform preceding his testimony, which included the written assertion, I have never asked for, nor would I accept, a pardon from President Trump;
 Whereas in truth and fact, Cohen’s denial in his written statement of never asking for a Presidential pardon was an unqualified assertion;
 Whereas Michael Cohen falsely testified under oath that he did not want to go to the White House and he did not want a role or title in the administration; Whereas in truth and fact the United States Attorney’s Office for the Southern District of New York submitted to Federal court a sentencing memorandum expressing Michael Cohen’s desire to work in the White House, explaining: during and after the campaign, Cohen privately told friends and colleagues, including in seized text messages, that he expected to be given a prominent role and title in the new administration. When that did not materialize, Cohen found a way to monetize his relationship with and access to the President;
 Whereas Michael Cohen falsely testified under oath on other factual matters of material significance;
 Whereas Michael Cohen’s intentionally false testimony was aimed at obscuring the truth and ameliorating the extent of his own personal embarrassment;
 Whereas intentionally false testimony to a Committee of the House of Representatives harms the integrity of the proceedings of the House;
 Whereas it is a Federal crime to provide false information to Congress and the failure to enforce this crime further undermines the integrity of the House; and
 Whereas it is the judgment of the House of Representatives that providing a copy of the official transcript of the hearing of the Committee on Oversight and Reform on February 27, 2019, to the Department of Justice would aid the Attorney General’s consideration of investigation and potential prosecution of Michael Cohen’s criminal conduct: Now, therefore, be it
	
 That the House of Representatives directs the Chair of the Oversight and Reform Committee to submit to the Attorney General an official copy of the transcript of the hearing during which Michael Cohen testified under oath on February 27, 2019.
		